DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (9,244,523) in view of Gerbi et al. (6,587,750).  Ogawa et al. disclose the invention substantially as claimed.  Ogawa et al. disclose, at least in figures 1-3 and 5A1-6C2 and col. 5, lines 8-67; col. 6, line 55 to col. 7, line 62; col. 8 line 54 to col. 9, line 12; col. 10, line 13 to col. 11, line 35; and col. 12 lines 47-54; a control system (400) configured to regulate operative control of a surgical instrument (302) by a remote surgeon input device (30), the surgical instrument being supported by an articulated robot arm (301), the surgical instrument comprising an end effector (311) connected to a shaft by an articulated coupling (e.g., within 314, as shown in fig. 5A2), the remote surgeon input device capable of operatively controlling the surgical instrument by (i) controlling articulation of the end effector, and (ii) controlling articulation of the robot arm and the coupling, the control system configured to: on receiving a request to engage p  grips the grip unit 1a, according to col. 8, lines 54-59): initially engage operative control of articulation of the robot arm and the coupling by the surgeon input device (according to col. 7, lines 52-56) and subsequently engage operative control of articulation of the end effector by the surgeon input device following a manipulation of the surgeon input device (according to col. 8, lines 54-59); wherein the surgeon input device comprises an articulated component (1b) which is manipulatable to operatively control articulation of the end effector, wherein the control system is configured to only engage operative control of the articulated component to the end effector when the articulated component is manipulated such that the configuration of the articulated component (e.g., opening and closing angle) matches the configuration of the end effector (according to col. 8, line 66 to col. 9, line 2); wherein the control system is configured to control an actuator (e.g., spring 3, according to col. 8 lines 32-53) to drive the configuration of the articulated component towards the configuration of the end effector; wherein the end effector comprises a pair of end effector elements (311b) rotatable relative to each other and separated by an end effector angle (opening and closing angle of the opening and closing unit 311, according to col. 10, lines 52-60), and the articulated component of the surgeon input device comprises a pincer element (1b) rotatable relative to another portion of the surgeon input device (another 1b) and separated from that other portion of the surgeon input device by a pincer angle (opening and closing angle of the manipulations handles 1b, according to col. 10, lines 52-60), the pincer element configured to control rotation of the end effector elements to a separation of a drive angle (opening and closing angle of the opening and closing unit .
However, Ogawa et al. do not explicitly disclose that the control system is configured to: initially engage operative control of articulation of the robot arm and the coupling by the surgeon input device, whilst maintaining disengagement of operative control of articulation of the end effector by the surgeon input device; and subsequently engage operative control of articulation of the end effector by the surgeon input device .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nowlin et al. (6,879,880) teach a control system for instruments.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771